Case 1:20-cv-24342-RNS Document 22-1 Entered on FLSD Docket 03/08/2021 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                       Case No. 1:20-cv-24342-RNS

    PAYRANGE, INC.                                     )
                                                       )
                      Plaintiff,                       )
                                                       )
    v.                                                 )
                                                       )
    KIOSOFT TECHNOLOGIES, LLC and                      )
    TECHTREX, INC.,                                    )
                                                       )
                      Defendants.                      )
                                                       )
                                                       )

                              CERTIFICATION OF HOLIDAY W. BANTA

           I, Holiday W. Banta, pursuant to Rule 4(b) of the Special Rules Governing the Admission

   and Practice of Attorneys, hereby certify that (1) I have studied the Local Rules of the United

   States District Court for the Southern District of Florida; and (2) I am a member in good standing

   of the Bars of the State of Indiana, the U.S. Patent and Trademark Office, the U.S. District Court

   for the Southern District of Indiana, the U.S. District Court for the Northern District of Indiana,

   the U.S. District Court for the Western District of Texas, the U.S. District Court for the Northern

   District of Illinois, the U.S. District Court for the District of Colorado, the U.S. District Court for

   the Eastern District of Virginia, the U.S. Court of Appeals for the Seventh Circuit, the U.S. Court

   of Appeals for the Ninth Circuit, the U.S. Court of Appeals for the Federal Circuit, and the U.S.

   Supreme Court.


   Dated: 3/8/2021

                                                        /s/Holiday W. Banta
                                                      HOLIDAY W. BANTA



   4831-7951-2543.1
